32.1Certification of the Chief Executive Officer of Genesis Capital Corporation of Nevada pursuant to Section 906 of the Sarbanes Oxley Act of 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-KSB of Genesis Capital Corporation of Nevada (the "Company") for the year ended September 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersignedChristopher Astrom, Chief Executive Officer of Genesis Capital Corporation of Nevada, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1)the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: January 14, 2008 /s/RICHARD ASTROM Richard Astrom Chief Executive Officer
